NONPRECEDENTIAL DISPOSITION
                        To be cited only in accordance with
                                Fed. R. App. P. 32.1


           United States Court of Appeals
                             For the Seventh Circuit
                             Chicago, Illinois 60604

                            Submitted February 1, 2007
                             Decided February 1, 2007

                                      Before

                     Hon. RICHARD A. POSNER, Circuit Judge

                     Hon. JOEL M. FLAUM, Circuit Judge

                     Hon. DANIEL A. MANION, Circuit Judge

No. 06-3186

UNITED STATES OF AMERICA,                    Appeal from the United States District
    Plaintiff-Appellee,                      Court for the Eastern District of
                                             Wisconsin
      v.
                                             No. 01-CR-236
TY LIEDTKE,
     Defendant-Appellant.                    J.P. Stadtmueller,
                                             Judge.

                                    ORDER

       Ty Liedtke was convicted of wire fraud and sentenced to five months’
imprisonment and three years of supervised release. After Liedtke violated his
supervised release, the district court sentenced him to 10 months’ imprisonment.
Liedtke appeals, but his appointed attorney moves to withdraw under Anders v.
California, 386 U.S. 738 (1967), because he cannot discern any nonfrivolous
grounds for appeal. We invited Liedtke to respond to counsel’s motion, see Cir. R.
51(b), but his response sets forth no cogent legal argument. Thus, we limit our
review to the points discussed in counsel’s facially adequate brief. See United
States v. Schuh, 289 F.3d 968, 973–74 (7th Cir. 2002).
No. 06-3186                                                                      Page 2

       In May 2000, Liedtke pleaded guilty before the United States District Court
for the District of New Jersey to eight counts of wire fraud in violation of 18 U.S.C.
§§ 1343 and 2. On each of the eight counts, the district judge sentenced Liedtke to
five months’ imprisonment to be served concurrently, followed by three years’
supervised release on each count, also to run concurrently. In December 2001, after
Liedtke had completed his prison term, the district court transferred jurisdiction
over his supervision to the Eastern District of Wisconsin. In May 2003, Liedtke’s
probation officer issued a summons for failing to report a police contact and for
falsifying his monthly report forms. After a revocation hearing, the Wisconsin
district court modified his supervised release to include 60 days in a halfway house.
In April 2004, the probation officer issued another summons for violations including
pending forgery charges in state court, opening a line of credit without approval,
falsifying monthly reports, and failing to pay restitution. The district court held a
second revocation hearing, after which the court revoked Liedtke’s supervised
release and imposed a prison term of six months, followed by two years’ supervised
release.

       In June 2006, Liedtke’s probation officer again petitioned to revoke his
supervised release because he violated a litany of conditions of that release: failing
to make restitution payments, using or opening lines of credit without prior
approval, failing to provide proper notice that he was terminated from his job and
had changed residences, being charged with a DUI, using alcohol excessively, and
failing to provide proper notice of a police contact. For the third time, the district
court convened a revocation hearing. Liedtke stipulated to the violations and
argued for a six-month sentence based on his personal circumstances, including his
difficult divorce, the impact of a long separation on his teenage son, his financial
difficulties, the fact that he was gainfully employed, and his acceptance of
responsibility. The district court calculated a guidelines range of 3 to 9 months’
imprisonment, but imposed a prison term of 10 months without further supervision
because Liedtke had committed multiple violations, his supervised release had
already been revoked before, and he had proven himself “basically unsupervisable.”

        Counsel first considers arguing that the district court abused its discretion by
sentencing Liedtke to a prison term that exceeds the court’s statutory authority
under 18 U.S.C. § 3583(e)(3). But this provision empowers the court to impose a
prison sentence upon revocation of not more than two years when, as here, the
initial offense is a class D felony. United States v. Russell, 340 F.3d 450, 452 (7th
Cir. 2003). The 10-month sentence was well within the statutory limit of two years
and, thus, this potential argument is frivolous.

       Counsel next considers arguing that the 10-month sentence imposed by the
district court was unreasonable because it exceeds the guidelines range by one
month. We measure a sentence for reasonableness based on its conformity with the
No. 06-3186                                                                    Page 3

sentencing factors set forth in 18 U.S.C. § 3553(a). United States v. Robinson, 435
F.3d 699, 701 (7th Cir. 2006). Here, the district court considered the arguments of
the parties and the § 3553(a) factors, and gave specific, well-reasoned justifications
for the above-guidelines sentence, namely that Liedtke had committed numerous
violations of his release conditions, he had done so multiple times previously, his
supervised release had been revoked once before without any deterrent effect, and
he had proven himself “basically unsupervisable.” Indeed, the court emphasized
that Liedtke’s refusal to learn from his past mistakes was a “very, very significant
reason” for the above-guidelines sentence. The court also noted with concern that
Liedtke had put himself “in harm’s way” when he was arrested for speeding and
driving under the influence. Thus, on this record it would be frivolous to argue that
the sentence is unreasonable.

     Accordingly, counsel’s motion to withdraw is GRANTED, and the appeal is
DISMISSED.